Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 04, 2018

The Court of Appeals hereby passes the following order:

A19A0285. JOHN THOMAS ROONEY v. THE STATE.

      John Thomas Rooney has filed several appeals in this Court seeking to overturn
his 1995 convictions and 50 year sentence entered upon a guilty plea to charges of
rape, aggravated sodomy, aggravated sexual battery and three counts of battery. In
Case No. A00A2387, this court affirmed the denial of Rooney’s motion for an out-
of-time appeal by unpublished opinion. See Rooney v. State, 248 Ga. App. XXVII
(2001) (Case No. A00A2387). Thereafter, this Court affirmed or dismissed at least
nine other appeals by Rooney regarding his convictions and sentence: Case Nos.
A00A2387 (affirmed); A02A1640 (dismissed); A02A1641 (affirmed); A06A0616
(dismissed); A06A1032 (dismissed); A07A1192 (dismissed); A08A2273 (dismissed);
A11A1316 (affirmed in Rooney v. State, 311 Ga. App. 376 (715 SE2d 780) (2011));
A12A0994 (dismissed in Rooney v. State, 318 Ga. App. 385 (734 SE2d 104) (2012);
A13A0922 (dismissed).
      The present appeal is from the denial of Rooney’s sixth challenge to his
sentence. “It is axiomatic that the same issue cannot be relitigated ad infinitum.”
Echols v. State, 243 Ga. App. 775, 776 (534 SE2d 464) (2000). In light of Rooney’s
previous appeals, we are precluded from revisiting the issue. See Paradise v. State,
321 Ga. App. 371, 373 (740 SE2d 238) (2013) (“Although a void sentence may be
challenged at any time, ‘this important legal principle is, nevertheless, subject to the
equally well established principles of res judicata and the law-of-the-case rule once
the issue has been raised and ruled upon.’”); Ross v. State, 310 Ga. App. 326, 328
(713 SE2d 438) (2011) (while a void sentence is a nullity and may be vacated at any
time, it is still subject to res judicata and law-of-the-case rule; defendant is “not
entitled to multiple bites at the apple”).
      Because Rooney is not entitled to make multiple challenges to the validity of
his convictions and sentences in the trial court, and because Rooney has clearly
exhausted or otherwise waived all rights he may have had to seek appellate review
of his convictions and sentences by direct appeal, this appeal is hereby DISMISSED
for lack of jurisdiction.



                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          10/04/2018
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.